DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
Claims 1-3, 6-12, 14-34 are pending.  Claims 29-34 are withdrawn.
The rejection of claims 1, 5, 9, 11, 14-15, 17-18 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
Claims 1-3, 6-12, 14, 16-17, 20-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Man et al in view of Crutcher et al.
Claims 15, 18-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Man et al in view of Crutcher et al in further view of Haag et al.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “isodecycloxypropyl-1,3-diaminopropane” and should recite “isodecyloxypropyl-1,3-diaminopropane”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “an amine co-surfactant comprising a C8-C8 alkyl diamine, C8-C18 alkyl triamine….., wherein said co-surfactant has a branched isodecyl or isotridecyl group”; this renders the claim indefinite.  It is unclear if amine co-surfactant has C8-C18 carbons or if the carbon is an isodecyl or isotridecyl group.  Claims 2-3, 6-12, 14-28 are subsumed under the rejection.
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7-8, last line recite “to the co-surfactants” and should recite “the amine co-surfactant”.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-12, 14, 16-17, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al (US Patent Application 2014/0041131 (already of record)) in view of Crutcher et al (US Patent 6,191,099 (already of record)).
Regarding claims 1-3, 6-12, 16-17, 20-28, Man et al discloses the invention substantially as claimed.  Man et al teaches a combination of surfactant blends and cleaning compositions.  The surfactant system includes extended anionic surfactants, linker surfactants and charged cation component.  This system forms emulsions with and can remove greasy stains and oil stains even those comprised of non-trans fats (Abstract).  Man et al further teaches the surfactant system/booster composition comprising about 50-70wt% extended chain nonionic surfactant and about 1-20wt% extended chain anionic surfactant (Paragraph 53).  Man et al further teaches a hard surface cleaning formulation comprising 45-75wt% of the surfactant system, 0-10wt% of a co-surfactant, 5-15wt% of a water conditioning agent, 0.3-0.5wt% acid source, 0-6wt% solvent and about 50wt% water (Paragraph 56).  Man et al further teaches the anionic extended surfactant has the formula R-[L]x-[O-CH2-CH2]y-M, wherein M includes any ionic species such as carboxylates, sulfonates, sulfates and phosphates, R is a linear or branched, saturated or unsaturated, substituted or unsubstituted, aliphatic or aromatic hydrocarbon having from 8-20 carbon atoms, L is a linking group such as block of polypropylene oxide and x is 5-15 (which satisfies at least one 5 moles of propoxylation, claimed formula in claim 23 and moles of propoxylation in claim 24) (Paragraphs 44-45).  Man et al further teaches X-AES as an exemplary/preferred anionic extended chain surfactant having the structure C12-14(PO)16-(EO)2-sulfate (Table 1, Examples).  Man et al further teaches the liquid detergent herein has a neat pH of from 7 to about 13 (Paragraph 60).  Man et al further teaches nonionic co-
In the same field of endeavor, Crutcher et al teaches a detergent compositions comprising a polyalkoxylated amine surfactant for cleaning soils and oils comprising hydrocarbons (Abstract, Col. 1, Lines 13-15, Col. 2, Lines 25-50).  Crutcher et al further teaches 1-2 moles of alkoxylated units (Col. 3, Line 41).  Crutcher et al further teaches an exemplified Tomah polyalkoxylated amine is E-14-2 (which satisfies bis-(2-hydroxyethyl) isodecyloxypropylamine) (Col. 3, Lines 44-45).
With regard to bis-(2-hydroxyethyl) isodecyloxypropylamine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided bis-(2-hydroxyethyl) isodecyloxypropylamine in Man et al and Dettmann et al in view of Crutcher et al in order to provide a co-surfactant that is useful for removing soils and oils comprising hydrocarbons as taught in Crutcher et al (Abstract, Col 1, Lines 13-15, Examples).  Moreover, Man et al encompasses the incorporation of co-surfactants In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the weight ratio of extended chain anionic surfactant to the co-surfactants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a weight ratio of 1:1.2 or greater in Man et al as Man et al teaches a hard surface cleaning formulation comprising 45-75wt% of the surfactant system and 0-10wt% of a co-surfactant wherein the surfactant system comprises about 1-20wt% extended chain anionic surfactant (Paragraphs 53, 56); hence, the hard surface formulation comprises 0.45-15wt% extended chain anionic surfactant and 0-10wt% of co-surfactant which overlaps the claimed ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the stability of the composition at specific temperature and composition forms an emulsion with an oily soil when the amine co-surfactant is neutral and precipitates with oily soil when the amine co-surfactant is protonated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a stable composition at the claimed temperature ranges and composition forms an emulsion with an oily soil when the amine co-surfactant is neutral and precipitates with oily soil when the amine co-surfactant is protonated in Man et al in view of Crutcher et al as Man et al .

Claims 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al (US Patent Application 2014/0041131 (already of record)) in view of Crutcher et al (US Patent 6,191,099 (already of record)) as applied to claims 1-3, 6-12, 14, 16-17, 20-28 above, and in further view of Haag et al (US Patent Application 2011/0073802 (already of record)).
Regarding claims 15, 18-19, Man et al and Crutcher et al disclose the invention substantially as claimed.  Man et al and Crutcher et al teach the features above.  However, Man et al and Crutcher et al fail to specifically disclose isotridecyloxypropyl-1,3-diaminopropane and the stability of the composition.
In the same field of endeavor, Haag et al teaches a detergent composition comprising isotridecyloxypropyl-1,3-diaminopropane as an amine compound for removing film deposits, biocides and also to provide corrosion inhibiting effects (Paragraphs 15, 31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided isotridecyloxypropyl-1,3-diaminopropane in Man et al and Crutcher et al in view of Haag et al in order to remove film deposits, biocides and provide corrosion inhibiting effects to the composition as taught in Haag et al.
.
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed compositions beneficially have excellent cleaning and microemulsions properties along with the ease of demulsification at the water reclaim stage.  The Examiner disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ  2nd 1897.
Applicant further argues Example 1 exhibits a synergistic combination of extended chain anionic sulfate surfactants with the claimed amine co-surfactants.  The Examiner respectfully disagrees with the above argument because the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 )CCPA 1981).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 716.02(b) III and 716.02(e).  
Applicant further argues that Example 2 of the specification teaches stable emulsions; however, Man et al teaches the microemulsion forms a stable emulsion/dispersion with the surfactants (Paragraphs 35, 121).  
	With respect to Applicants arguments regarding Dettmann et al, see the obviousness rejection above.  Dettmann et al is withdrawn from the obviousness rejection.
 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 15, 2022